Citation Nr: 0212122	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
hearing loss due to treatment at a Department of Veterans 
Affairs (VA) facility.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  


The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for hearing loss due 
to treatment at a VA medical facility.

In August 2001, after adjudicating other issues then pending 
on appeal, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss due to 
treatment at a VA medical facility, and remanded the claim to 
the RO for further development and adjudicative action.  

In February 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  

2.  The probative, competent medical evidence shows that the 
appellant did not incur bilateral hearing loss disability or 
aggravation resulting in additional hearing loss disability 
due to examination or treatment at a VA medical facility.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss due to 
treatment at a VA facility have not been met. 38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not include treatment or a 
diagnosis of hearing loss.  The January 1953 separation 
medical examination showed normal hearing by whispered voice 
and spoken voice testing at a distance of fifteen feet.  

Physical examination of the ears was normal during VA 
examination in April 1971.  

The evidence includes copies of two private audiograms that 
were performed in September 1970.  They do not show a 
diagnosis of bilateral hearing loss, but the reported 
threshold levels appear to meet the definition of hearing 
loss disability under the provisions of 38 C.F.R. § 3.385 
(2001).  

The evidence includes a November 1980 service department 
audiogram.  Based on the test results the examiner stated 
that the veteran appeared to have reduced sensorineural 
hearing loss, bilaterally.  A December 1980 notation on the 
graph showing the average decibel threshold levels states 
that the results were invalid.  The veteran was also seen for 
audiometric testing in December 1980.  The examiner noted 
that audiometric testing at that time showed an exaggerated 
hearing loss on pure tone testing.  The assessment was mild 
and moderate sensorineural hearing loss.  

The appellant underwent a VA audiogram in January 1994.  The 
examiner reported that the audiological analysis indicated 
mild to profound sensorineural hearing loss, bilaterally.  
The examiner referred the appellant for additional testing.  

The appellant underwent a VA audiogram and a tympanogram in 
February 1994.  The report does not show a diagnosis of 
bilateral hearing loss, but the reported threshold levels 
appear to meet the definition of hearing loss disability 
under the provisions of 38 C.F.R. § 3.385.  

The appellant underwent VA audiological testing in early 
March 1994.  He reported inservice and post-service noise 
exposure.  The diagnosis was mild to severe sensorineural 
hearing loss, bilaterally.  The examiner referred the 
appellant for additional testing. 

The appellant underwent additional VA audiological testing in 
late March 1994.  He reported having greater headaches since 
the pressure testing performed in February 1994.  The results 
revealed a mild sensorineural hearing loss at 1500 Hertz 
sloping to severe to profound sensorineural hearing loss 
levels at 3,000 to 8,000 Hertz.  

The evidence includes copies of audiograms performed in 
August 1995.  It is not clear whether the examiner is a 
healthcare professional and there is no diagnosis, but the 
reported threshold levels appear to meet the definition of 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385.

The appellant underwent additional VA audiological testing in 
September 1996.  The diagnosis was severe to profound 
sensorineural hearing loss in the right ear, with conductive 
components possibly related to external auditory canal 
collapse with headphone pressure, and mild to profound 
sensorineural hearing loss in the left ear.  Audiological 
testing in October 1996 yielded a diagnosis of moderately 
severe to profound sensorineural hearing loss in the right 
ear and moderate to profound sensorineural hearing loss in 
the left ear.  

The evidence includes an unsigned statement from a physician, 
which is dated in March 1999.  The physician reviewed the 
audiogram performed in August 1995.  The physician stated 
that the audiogram showed generalized hearing loss.  

The evidence includes an unsigned audiogram, which has a 
handwritten date of March 1999.  The only portion of the 
report completed is the graph showing hearing threshold 
levels.  There is no diagnosis, but the reported threshold 
levels appear to meet the definition of hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.  



The veteran filed a claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hearing loss on April 8, 1999.

The evidence includes a copy of a VA audiological evaluation 
performed in April 1999.  There is no diagnosis but the 
reported threshold levels appear to meet the definition of 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385.  

The appellant has submitted several statements in support of 
his claim.  He contends that the majority of his high 
frequency hearing loss is due to excessive pressure that was 
pumped into his ears, which damaged both eardrums.  He 
contends that this occurred during the VA audiological 
testing in February 1994.  Alternatively, he argues that the 
excessive pressure that was pumped into his ears during the 
VA audiological testing in February 1994 caused additional 
ear damage or permanently worsened his hearing loss.  

In an August 2001 decision the Board determined that new and 
material evidence had been submitted to reopen the claim.  
The Board remanded the case to the RO for further 
development.  Specifically, the Board requested a VA 
examination to ascertain the nature and etiology of any 
current hearing loss disabilities, including whether there 
were any aggravated loss of hearing due to the February 1994 
VA audiological testing.  

The appellant underwent a VA audiological examination in 
August 2001.  The examiner noted the appellant's contention 
that he sustained severe hearing loss as a result of 
excessive pressure that was pumped into his ears during the 
VA audiological testing in February 1994.  The examiner 
certified review of the claims folder in connection with the 
examination.  The examiner specifically cited to the VA 
audiological testing performed in January 1994, February 
1994, March 1994 and April 1999.  The examiner noted the 
pressure range used during the February 1994 testing.  



The examiner stated "[I]t should be noted that the four 
frequency average on 3/24/94 is very similar, in fact, 
slightly improved on the right ear and similar on the left to 
those averages shown on 1/18/94 prior to the examination in 
question.  Therefore, there is no significant change in 
hearing on 3/24/94 relative to the examination on 1/18/94.  

The examiner noted that the appellant was scheduled for a 
hearing evaluation in November 2001 at which time his 
responses were highly inconsistent and indicative of non-
organic hearing loss, bilaterally.  Consequently, he was 
rescheduled to return for continued testing in an attempt to 
establish valid test results.  The examiner stated that valid 
puretone thresholds were not obtained because the appellant's 
responses were highly inconsistent and were indicative of 
non-organic overlay.  The examiner also stated that despite 
repeated instructions and the appellant being urged to 
respond consistently, valid test results were not obtained 
during either evaluation session.  The examiner explained why 
the appellant's responses were inconsistent.  

Based on a review of all the evidence and the current 
testing, the examiner opined that the "audiological test 
results obtained on January 18, 1994, February 25, 1994, and 
March 24, 1994 show no significant change in hearing to 
support [appellant's] alleged loss."  The examiner stated 
that "[t]he parameters used during that examination on 
February 25, 1994 for tympanometry showing normal tympanic 
membrane compliance, with normal middle ear pressures, were 
typical of parameters used universally with children as well 
as adults."  He explained that "[t]he pressure range of -
100 to +200 daPa is a very conservative range of pressure 
variance used routinely by audiology centers throughout the 
nation."  The examiner concluded "there is nothing in the 
procedures used during the examination to indicate 
irregularities or to support any claim of damage resulting 
from that examination."  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation...shall be awarded in the same manner 
as if such disability or aggravation were service-connected."  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
invalidated 38 C.F.R. § 3.358(a)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  Aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there must be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with notice of the 
requirements for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 in the August 2001 Board remand decision.  

The July 2001 supplemental statement of the case, the 
February 2002 rating decision and the February 2002 
supplemental statement of the case in addition to providing a 
rationale of the RO's decision, also provided the appellant 
with notice of the specific regulations pertaining to his 
claim.  

In August 2001 the RO specifically notified the appellant 
about passage of the VCAA and VA's new duties under this law.  
The RO provided the appellant notice of what is required to 
substantiate his claim.  The RO notified the appellant as to 
which portion of the evidence is to be provided by him and 
which is to be provided by VA, and it notified him that he 
could submit evidence himself or have the RO obtain it for 
him.  Such notice satisfies the duty to notify requirement.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

The July 2001 supplemental statement of the case shows the RO 
adjudicated his claim with this law in mind.  The procedural 
actions of the RO are in essential agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify the appellant in the development of his claim. 

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the evidence shows that the complete service 
medical records were obtained in connection with his original 
claim for service connection.  The records include the 
January 1953 separation medical examination report, which 
shows normal hearing by whispered voice and spoken voice 
testing at a distance of fifteen feet.  

The evidence includes post-service service department, VA and 
private outpatient treatment records and examination records.  
This includes the 1994 audiological examination tests and 
reports.  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The 
appellant underwent a VA examination in December 2001 for the 
specific purpose of having a qualified medical professional 
review all the evidence and examine the appellant to 
determine whether he incurred a bilateral hearing loss 
disability or aggravation of his bilateral hearing loss 
resulting in additional disability due to the February 1994 
audiology examination.  

The December 2001 medical opinion specifically concluded that 
the appellant did not incur or aggravate a bilateral hearing 
loss disability due to audiology testing in February 1994.  
While the evidence does not include the November 2001 VA 
audiology examination report, the findings were cited to by 
the examiner who conducted the December 2001 examination.  
The examiner concluded that the November 2001 hearing 
evaluation was invalid because the appellant's responses were 
highly inconsistent and indicative of non-organic hearing 
loss, bilaterally; thereby precluding any need for acquiring 
such examination report as the medical opinion associated 
therewith renders it of negligible value and in fact 
negatively impacts on the claim.  Thus, there is no 
reasonable possibility that obtaining another medical opinion 
would substantiate the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(d)(2)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board notes that the RO 
considered the VCAA with respect to the duty to assist in the 
July 2001 supplemental statement of the case.  As set forth 
above, VA has met all obligations to the appellant under this 
new law.  

Therefore, no useful purpose would be served in remanding or 
deferring the matter for further consideration of the VCAA by 
the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the appellant.  The 
CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).


Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


38 U.S.C.A. § 1151 Compensation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The appellant contends that the majority of his high 
frequency hearing loss is due to excessive pressure that was 
pumped into his ears, which damaged both eardrums.  He 
contends that this occurred during the VA audiological 
testing in February 1994.  Alternatively, he argues that the 
excessive pressure that was pumped into his ears during the 
VA audiological testing in February 1994 caused additional 
ear damage or permanently worsened his hearing loss.

Initially, the Board finds that all the competent medical 
evidence of record shows that the appellant had sensorineural 
hearing loss, bilaterally, prior to undergoing the VA 
audiological examination in February 1994.  

The first documentation of a hearing loss disability is shown 
in the two private audiograms that were performed in 
September 1970.  Although they do not show a diagnosis of 
bilateral hearing loss, the reported threshold levels appear 
to meet the definition of hearing loss disability under the 
provisions of 38 C.F.R. § 3.385.  




The medical findings beginning in 1980 include multiple 
diagnoses of sensorineural hearing loss, bilaterally.  The 
diagnosis rendered during the January 1994 VA audiological 
analysis was mild to profound sensorineural hearing loss, 
bilaterally.  The diagnosis rendered during the March 1994 
audiological testing was mild to severe to profound 
sensorineural hearing loss, bilaterally.  The diagnosis made 
during VA audiological testing in September 1996 was severe 
to profound sensorineural hearing loss in the right ear and 
mild to profound sensorineural hearing loss in the left ear.  
The diagnosis made during VA audiological testing in October 
1996 was moderately severe to profound sensorineural hearing 
loss in the right ear and moderate to profound sensorineural 
hearing loss in the left ear.  The remaining audiological 
test results show continued bilateral hearing loss 
disability.  

Consequently, the question in this case is whether the 
appellant's hearing loss disability was aggravated during the 
February 1994 audiogram and tympanogram.  

The appellant argues that the majority of his high frequency 
hearing loss is due to damage caused by excessive pressure 
that was pumped into his ears during the VA audiological 
testing in February 1994.  Despite his contentions this is 
not probative of the issue since this is a medical question, 
which requires competent medical evidence.  As a lay witness 
the appellant is not competent to render a medical diagnosis 
or provide a competent medical nexus between his current 
hearing loss disability and VA audiological testing in 
February 1994.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence in support of the claim consists of the 
diagnosis made during VA audiological testing in September 
1996.  The examiner noted that the results showed severe to 
profound sensorineural hearing loss in the right ear, with 
conductive components possibly related to external auditory 
canal collapse with headphone pressure.  




The Board finds that the statement does not contain the 
degree of medical certainty that is necessary for a medical 
opinion, sufficient to establish a plausible medical nexus.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (suggesting 
that a doctor's opinion, expressed in terms of may, was too 
speculative, on its own, to substantiate the claim); see also 
Tirpak v. Derwinski, 2 Vet. App. at 610-11 (holding that a 
doctor's opinion that the veteran's service-connected 
condition "may or may not" have contributed to his cause of 
death was inadequate nexus evidence to substantiate the 
claim).  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous CAVC findings regarding 
syntax necessary to establish medical nexus).  The CAVC has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

However, in Bloom the CAVC recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative" and, therefore, an insufficient basis upon which 
to substantiate the claim.  Id.  

In this case the examiner only stated that the right ear 
sensorineural hearing loss with conductive components was 
"possibly" related to external auditory canal collapse with 
headphone pressure.  

This statement does not contain the degree of medical 
certainty that is necessary to render a medical opinion 
sufficient to establish a plausible medical nexus.  The 
examiner raises only a possibility that additional right ear 
hearing loss disability was related to external auditory 
canal collapse with headphone pressure.  This examiner did 
not cite medical findings in support of this theory.  

Since the opinion sits by itself, unsupported and 
unexplained, the Board considers it to be speculative in 
nature, and not sufficient to satisfy the medical nexus 
requirement for service connection.  Bloom, 12 Vet. App. at 
187; see Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Tirpak, 2 Vet. App. at 611.

The most probative evidence on this issue consists of the 
medical opinions rendered during the VA audiological 
examination in December 2001.  This examiner had the 
opportunity to review all the evidence in the claims folder 
in rendering the opinions.  This examiner also considered the 
appellant's contention that he sustained severe hearing loss 
as a result of excessive pressure that was pumped into his 
ears during the VA audiological testing in February 1994.  
This examiner specifically cited to the VA audiological 
testing performed in January 1994, February 1994, March 1994 
and April 1999.  The examiner noted the pressure range used 
during the February 1994 testing.  The examiner stated "[I]t 
should be noted that the four frequency average on 3/24/94 is 
very similar, in fact, slightly improved on the right ear and 
similar on the left to those averages shown on 1/18/94 prior 
to the examination in question.  Therefore, there is no 
significant change in hearing on 3/24/94 relative to the 
examination on 1/18/94."  

Based on a review of all the evidence and the current 
testing, the examiner opined that the "audiological test 
results obtained on January 18, 1994, February 25, 1994, and 
March 24, 1994 show no significant change in hearing to 
support [appellant's] alleged loss."  This examiner stated 
that "[t]he parameters used during that examination on 
February 25, 1994 for tympanometry showing normal tympanic 
membrane compliance, with normal middle ear pressures, were 
typical of parameters used universally with children as well 
as adults."  He explained that "[t]he pressure range of -
100 to +200 daPa is a very conservative range of pressure 
variance used routinely by audiology centers throughout the 
nation."  Finally, this examiner concluded that "there is 
nothing in the procedures used during the examination to 
indicate irregularities or to support any claim of damage 
resulting from that examination."  

For these reasons, the Board finds that the competent medical 
evidence shows that the appellant did not incur bilateral 
hearing loss disability or aggravation resulting in 
additional hearing loss disability due to examination or 
treatment at a VA medical facility.  The Board finds the 
preponderance of the evidence is against the claim and 
concludes that compensation benefits for hearing loss 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hearing 
loss due to treatment at a VA facility are not warranted. 38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.358 (2001).  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss due to 
treatment at a VA facility is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

